Exhibit 99.4 Unaudited Pro Forma Consolidated Statement of Operations Year Ended December 31, 2006 (In Thousands, Except per Share Amounts) Pro Forma Pro Forma Statement TXCO Output Adjustments of Operations Revenues Oil and gas sales $56,520 $30,302 $(7,337 ) (13) $85,963 6,478 (17) Gas gathering operations 15,853 15,853 Other operating income 45 55 100 Total Revenues 72,418 30,357 (859 ) 101,916 Costs and Expenses Lease operations 7,248 7,537 (770 ) (13) 14,015 Production taxes 2,551 1,706 4,257 Exploration expenses, including dry hole costs 2,968 2,968 Impairments and abandonments 1,722 1,722 Gas gathering operations 16,255 16,255 Depreciation, depletion and amortization 23,840 11,163 (4,034 ) (13) 33,662 2,693 (14) General and administrative 7,298 5,170 (1,846 ) (15) 10,622 Total Costs and Expenses 61,882 25,576 (3,957 ) 83,501 Income (Loss) from Operations 10,536 4,781 3,098 18,415 Other Income (Expense) Derivative mark-to-market gain 1,995 1,995 Derivative settlements loss (2,686 ) (2,686 ) Interest expense (269 ) (5,577 ) (5,229 ) (16) (11,075 ) Interest income 550 121 671 Loan fee amortization (216 ) (216 ) Loss on sale of assets (8 ) (8 ) Total Other Income (Expense) (634 ) (5,456 ) (5,229 ) (11,319 ) Income (loss) before income taxes 9,902 (675 ) (2,131 ) 7,096 Income tax (benefit) expense 2,661 1,257 (2,015 ) (18) 1,903 Net Income (loss) $7,241 $(1,932 ) $(116 ) $5,193 Earnings Per Share Basic Earnings per share $0.23 $0.16 Diluted Earningsper share $0.22 $0.15 Shares outstanding Basic 31,916 339 (19) 32,255 Diluted 33,247 339 (19) 33,586 See accompanying notes to this Unaudited Pro Forma Consolidated Statement of Operations - 1 - Notes to December 31, 2006 Unaudited Pro Forma Consolidated Statement of Operations: (13) Represents revenue and expenses directly related to Output's California operations that were not acquired by TXCO. (14) Adjustment to depletion expense reflecting the $36 million step-up in oil and gas propertiesas a result of the acquisition. (15) Represents salary and payroll related expenses ofnon-continuing employeesof Output and certain professional fees not expected to occur in the combined organization.As a result of the acquisition, the positions of the non-continuing employeesof Output were eliminated and the non-continuing employees are not employed by TXCO Resources. (16) Represents additional interest expense due to new debt structure as a result of the acquisition of Output. (17) Reflects elimination of hedging transactions as a result of the termination of the hedges in connection with the acquisition. (18) Reflects an adjustment to record income tax expense on Output's pretax income and for the effects of the pro forma adjustments using TXCO's effective tax rate of 27%.Calculated as follows: Output's 12/31/2006 loss before taxes $ (675 ) Net effect of pro forma adjustments on income before taxes (2,131 ) Pro forma loss before taxes (2,806 ) TXCO's effective tax rate 27% Output's provision for decreased income taxes at TXCO's effective rate (758 ) Less Output's 12/31/2006 income tax expense (1,257 ) Pro forma adjustment to decrease provision for income taxes $ (2,015 ) (19) Reflects additional shares issued as partial compensation for the acquisition of Output. - 2 -
